Citation Nr: 0335667	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected irritable bowel syndrome.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
nervous disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

For reasons which will become apparent, the issue of 
entitlement to service connection for a nervous disorder will 
be addressed in the REMAND portion of this decision.  The 
Board notes that the RO styled the second issue on appeal as 
entitlement to service connection for social impairment.  
However, the veteran's original claim, received in February 
2001, was for a nervous disorder claimed as secondary to 
health problems in service.  That issue has been previously 
addressed by the RO in a February 1969 rating decision and a 
June 1997 rating decision.  Thus, the issue has been restyled 
as noted on the title page of this decision.  The Unites 
States Court of Appeals for Veterans Claims (Court) has held 
that the determination of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
entitlement to service connection for a nervous condition.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

The Board notes that the veteran has submitted copies of VA 
treatment records and typewritten statements in support of 
his claims to the Board.  The veteran's representative waived 
RO consideration of this evidence; thus, it has been 
considered by the Board in this decision.

Finally, the Board notes that in a July 2001 letter to the 
RO, the veteran indicated that he was trying to get service-
connected compensation for chronic sore throats, esophagitis, 
gastritis, and ileitis.  Correspondence received from the 
veteran dated in 2003 indicates that he has been diagnosed 
with gastro esophageal reflux disease and appears to indicate 
a belief that it is related to service or his service-
connected irritable bowel syndrome.  These matters have not 
been addressed by the RO and are hereby referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  Service-connected irritable bowel syndrome is manifested 
by subjective complaints of alternating diarrhea with 
constipation and chronic abdominal distress.

2.  In a June 1997 rating action, the RO denied entitlement 
to service connection for an acquired psychiatric disorder; a 
notice of disagreement was not received to initiate an appeal 
of that determination.  

3.  Evidence received since the June 1997 rating action is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a nervous disorder.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for service-
connected irritable bowel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7319 (2003).

2.  The June 1997 rating decision which denied entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the June 1997 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a nervous disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA. See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to an increased rating for service-connected 
irritable bowel syndrome.  The record contains service 
medical records, VA treatment records, VA examination 
reports, and private treatment records.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and June 2001 RO letter have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.

The veteran is service connected for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  He is 
seeking an increased evaluation of his service-connected 
disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Irritable bowel syndrome is evaluated as irritable colon 
syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, 
which provides that a 10 percent evaluation is warranted for 
moderate symptoms with frequent episodes of bowel disturbance 
with abdominal distress.  Severe symptoms; diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrant a 30 percent evaluation.  
See 38 C.F.R. § 4.114, Diagnostic Code 7319.  

The Board has reviewed the medical evidence of record.  
Private treatment records dated in 1993 and 1994 demonstrate 
complaints of constipation, abdominal pain, and diarrhea.  
Private treatment records dated in 1998 demonstrate 
complaints of lower abdominal pressure and difficulty with 
bowel movements.  A July 1998 private treatment record notes 
alternating constipation and diarrhea.  In October 1998, the 
veteran complained of abdominal pain, but denied constipation 
or diarrhea.  Upon VA examination dated in June 1999, the 
veteran reportedly denied any diarrhea or constipation.  A VA 
treatment record dated in February 2000 demonstrates a 
notation of a long-standing history of symptoms described as 
abdominal bloating and altered bowel habits with frequent 
diarrhea.  A June 2001 VA examination report notes the 
veteran complained of chronic abdominal cramps with loose, 
semi-solid stools on an average of four to five times per 
day.  He also complained of chronic abdominal discomfort and 
flatulence.  VA treatment records dated in October 2001 
demonstrate an impression of chronic focal ileitis with 
chronic diarrhea.  In January 2003, the veteran complained of 
chronic diarrhea alternating with constipation.  

With all reasonable doubt resolved in favor of the veteran, 
the Board concludes that the veteran's symptomatology more 
nearly approximates to a 30 percent evaluation in that it 
demonstrates subjective complaints throughout the appellate 
period of diarrhea alternating with constipation and chronic 
abdominal distress.  Accordingly, a 30 percent evaluation is 
warranted for the veteran's service-connected irritable bowel 
syndrome.  This is the highest available schedular rating 
under Diagnostic Code 7319, and no other Diagnostic Code is 
applicable.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected 
irritable bowel syndrome results in marked interference with 
employment or frequent periods of hospitalization.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  New and Material

The veteran is seeking entitlement to service connection for 
a nervous disorder.  A review of the record demonstrates that 
the veteran's claim was initially denied by the RO in a 
February 1969 rating decision.  The veteran was notified of 
the RO's decision in March 1969 and he did not file a notice 
of disagreement.  The February 1969 rating action therefore 
became final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105.  In a June 1997 rating action, the RO 
denied entitlement to service connection for an acquired 
psychiatric disorder.  The veteran was notified of that 
decision in June 1997 and he did not file a notice of 
disagreement.  The June 1997 rating decision therefore became 
final based upon the evidence of record.  However, a claim 
will be reopened if new and material evidence has been 
presented or secured since the prior final decision.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran filed his claim in February 2001.  The 
change in the regulation therefore does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the June 1997 rating decision 
includes a June 2001 VA mental examination report reflecting 
a diagnosis of general anxiety disorder and a July 2002 VA 
mental examination report reflecting no Axis I diagnosis.  
The record also reflects an October 2002 VA treatment record 
demonstrating relevant diagnoses of bipolar and anxiety.  In 
light of the veteran's diagnosis of psychoneurotic depressive 
reaction, moderate social and industrial impairment, and 
depressive reaction, acute, severe, upon separation from 
service, the Board concludes that this newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The additional evidence is therefore new and material and the 
claim is reopened.  



ORDER

A 30 percent evaluation for service-connected irritable bowel 
syndrome is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for a nervous 
disorder is reopened.  To this extent only, the appeal is 
granted.  





REMAND

The veteran is seeking entitlement to service connection for 
a nervous disorder, also characterized as anxiety.  The 
veteran's service medical records demonstrate a diagnosis of 
psychoneurotic depressive reaction, moderate social and 
industrial impairment, and depressive reaction, acute, 
severe.  It was noted as having been incurred while entitled 
to receive basic pay, and was also noted as permanent and not 
incurred prior to service.  A June 2001 VA mental examination 
reflects a diagnosis of general anxiety disorder and 
psychological factors which adversely affect or contribute to 
his medical illness.  A July 2002 VA mental examination 
reflects no Axis I diagnosis.  The Board is of the opinion 
that clarification is necessary to determine the true nature 
of the veteran's psychiatric status.  The Board notes that 
the veteran's representative has requested that the veteran 
be examined by an examiner who has not previously examined 
the veteran.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this issue is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination by an examiner 
who has not previously examined him.  The 
claims folder should be made available to 
and reviewed by the examiner prior to 
examination of the veteran.  All tests 
and studies deemed necessary by the 
examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings on examination, the 
examiner is requested to identify any 
current psychiatric disability and 
associated symptomatology.  The examiner 
is requested to express an opinion as to 
whether the veteran's current psychiatric 
disability, if any, is at least as likely 
as not related to the veteran's period of 
active military service.  The examiner is 
also requested to express an opinion as 
to whether the veteran's current 
psychiatric disability, if any, is at 
least as likely as not related to and/or 
aggravated by his service-connected 
irritable bowel syndrome.  A complete 
rationale for each opinion expressed must 
be provided by the examiner.  

2.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



